DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed on 8/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL provided is not in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 6/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
“of current image” should read “of a current image” for Para. 0008, line 8; Para. 0026, line 23; Para. 0064, line 26; and Para. 0114, line 11.
Appropriate correction is required.
Claim Objections
Claims 1 and 7 objected to because of the following informalities: 
“of current image” should read “of a current image” for  claim 1, line 5 and claim 7, lines 20-21.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 rejected under 35 U.S.C. 101 because
the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “readable storage medium” of claim 13 encompasses signals per se. The specification states that “the foregoing storage medium includes various media that can store program codes, such as ROM, a RAM, a magnetic disk, or an optical disk” (Para. 0135, lines 12-13), which fails to provide a special definition of the claimed medium that would exclude signals. As understood in light of the specification, the broadest reasonable interpretation of claim 13 encompasses signals which are not within one of the four statutory categories of invention. It is suggested that claim 13 be amended to recite a “non-transitory” .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinami et al. (EP 1462762A1).
Regarding claim 1, Kakinami et al. teaches,
A processing method (Para. 0025, lines 48-49 of Pg. 4: the images of the environment surrounding the vehicle obtained by the camera and signals such as from the wheel speed sensors 10 are supplied to the CPU for calculation) for vehicle scene sequence tracking (Para. 0037, lines 36-37 of Pg. 6: Fig. 8 shows an example of the tracking. A track is a set of points showing an identical object among the image sequences), comprising: obtaining a current vehicle speed (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right 
determining, according to the current vehicle speed (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right wheel and Vrl stands for the wheel speed of the rear left wheel), a vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2) and a length of a sequence to be tracked, wherein the length of a sequence to be tracked is used to identify a number of frames of images used when performing scene sequence tracking (Para. 0037, lines 40-43 of Pg. 6: starting from a set of the features detected in a first image, the features of the previous image, i.e., Img A in Fig. 8, is tracked onto the next image, i.e., Img B in Fig. 8. In case a part of the tracking among the previous image (i.e., Img A) is stopped, new features are searched in the next image (i.e., Img B)). The new features become starting points for the tracking thereafter);
and performing the scene sequence tracking (Para. 0037, lines 36-37 of Pg. 6: Fig. 8 shows an example of the tracking. A track is a set of points showing an identical object among the image sequences) according to the vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2), the length of the sequence to be tracked (Para. 0037, lines 40-43 of Pg. 6: starting from a set of the features detected in a first image, the features of the previous image, i.e., Img A in Fig. 8, is tracked onto the next image, i.e., Img B in Fig. 8. In case a part of the tracking among the previous image (i.e., Img A) is 
Regarding claim 4, Kakinami et al. teaches,
The method according to claim 1, wherein the performing the scene sequence tracking (Para. 0037, lines 36-37 of Pg. 6: Fig. 8 shows an example of the tracking. A track is a set of points showing an identical object among the image sequences) according to the vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2), the length of the sequence to be tracked (Para. 0037, lines 40-43 of Pg. 6: starting from a set of the features detected in a first image, the features of the previous image, i.e., Img A in Fig. 8, 
Regarding claim 5, Kakinami et al. teaches,

Regarding claim 6, Kakinami et al. teaches,
The method according to claim 1, wherein the method further comprises: outputting prompt information corresponding to the position information according to the position information of the vehicle (Para. 0066, lines 55-58 of Pg. 10: the relationship of the position and the posture relative to the surrounding environment of the vehicle obtained based on the vehicle information detection means is corrected relative to the three dimensional space. That is, the vehicle position (i.e., coordinates) and the posture (i.e., directional angle) of the vehicle in the three dimensional space is determined) in the first area (Para. 0026, lines 52-53 of Pg. 4: such a range shot by the camera corresponds to an image-captured region of a field angle α shown in Fig. 5).

A processing apparatus (Para. 0018, line 23: Figure 4 is a schematic diagram showing in more detail the circumstance monitoring device of the vehicle; As seen in Figure 4, the device contains a processor (i.e. CPU)) for vehicle scene sequence tracking (Para. 0037, lines 36-37 of Pg. 6: Fig. 8 shows an example of the tracking. A track is a set of points showing an identical object among the image sequences), comprising: a memory (Fig. 4: memory 4), configured to store program instructions (Para. 0020, lines 15-16 of Pg. 4: a storing means 4 is provided for storing at least one of the image information and the three-dimensional environment information);
a processor (Fig. 4: CPU), configured to call (Para. 0024, lines 46-47 of Pg. 4: the CPU, the image recognition module, the image drawing module, and the memory 4 are connected via signal wires; As shown in Fig. 4, memory 4 and the CPU communicate by signal wires in which the CPU can call information from memory 4 (i.e. arrows between the CPU and memory 4)) and execute the program instructions in the memory (Para. 0025, lines 48-49 of Pg. 4: the images of the environment surrounding the vehicle obtained by the camera and signals such as from the wheel speed sensors 10 are supplied to the CPU for calculation) to: obtain a current vehicle speed (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right wheel and Vrl stands for the wheel speed of the rear left wheel) of a vehicle driving in a first area and at least one frame of current image taken (Para. 0027, lines 54-56 of Pg. 4: when the vehicle moves from a first state to a second state, coordinates of a feature from an image shot by the camera 4 in the first state is detected and coordinates corresponding to the feature of the image shot in the second state is also detected);

and perform the scene sequence tracking (Para. 0037, lines 36-37 of Pg. 6: Fig. 8 shows an example of the tracking. A track is a set of points showing an identical object among the image sequences) according to the vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2), the length of the sequence to be tracked (Para. 0037, lines 40-43 of Pg. 6: starting from a set of the features detected in a first image, the features of the previous image, i.e., Img A in Fig. 8, is tracked onto the next image, i.e., Img B in Fig. 8. In case a part of the tracking among the previous image (i.e., Img A) is stopped, new features are searched in the next image (i.e., Img B)), the at least one frame of the current image (Para. 0027, lines 54-56 of Pg. 4: when the vehicle moves from a first state to a second state, coordinates of a feature from an image shot by the camera 4 in the first state is detected and coordinates corresponding to the feature of the image shot in the second state is also detected), and pre-stored multiple frames of historical reference images of the vehicle 
Regarding claim 10, Kakinami et al. teaches,
The apparatus according to claim 7, wherein the processor calls (Para. 0024, lines 46-47 of Pg. 4: the CPU, the image recognition module, the image drawing module, and the memory 4 are connected via signal wires; As shown in Fig. 4, memory 4 and the CPU communicate by signal wires in which the CPU can call information from memory 4 (i.e. arrows between the CPU and memory 4)) and executes the program instructions in the memory (Para. 0025, lines 48-49 of Pg. 4: the images of the environment surrounding the vehicle obtained by the camera and signals such as from the wheel speed sensors 10 are supplied to the CPU for calculation) further to: take the vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2), the length of the sequence to be tracked (Para. 0037, lines 40-43 of Pg. 6: starting from a set of the features detected in a first image, the features of the previous image, i.e., Img A in Fig. 8, is tracked onto the next image, i.e., Img B in Fig. 8. In case a 
Regarding claim 11, Kakinami et al. teaches,
The apparatus according to claim 7, wherein the processor calls (Para. 0024, lines 46-47 of Pg. 4: the CPU, the image recognition module, the image drawing module, and the memory 4 are connected via signal wires; As shown in Fig. 4, memory 4 and the CPU communicate by signal wires in which the CPU can call information from memory 4 (i.e. arrows between the CPU and memory 4)) and executes the program instructions in the memory (Para. 0025, lines 48-49 of Pg. 4: the images of the environment surrounding the vehicle obtained by the camera and signals such as from the wheel speed sensors 10 are supplied to the CPU for calculation) further to: adjust a driving state of the vehicle (Para. 0052, lines 19-23 of Pg. 8: as shown in Fig. 1, the vehicle information detection means for detecting the moving state of the vehicle includes a dead-reckoning system (represented by the dotted line in Fig.4) for detecting and tracking the position of the operator's own vehicle. To achieve the above-mentioned aim, the dead-reckoning system includes at least one sensor for detecting the vehicle movement such as the driving speed of the vehicle, the steering condition, and the turning condition) according to the position information of the vehicle (Para. 0052, lines 26-28 of Pg. 8: although odometry is known to be subject to several types of errors, it can be used here because a positioning system is needed that is able to provide the vehicle position relative to a parking space and related obstacles) in the first area (Para. 0026, lines 52-53 of Pg. 4: such a range shot by the camera corresponds to an image-captured region of a field angle α shown in Fig. 5).
Regarding claim 12, Kakinami et al. teaches,
The apparatus according to claim 7, wherein the processor calls (Para. 0024, lines 46-47 
Regarding claim 13, Kakinami et al. teaches,
A readable storage medium having a computer program stored therein, wherein the computer program is used to perform the method of claim 1 (Fig. 1 and 2: storing means 4; Para. 0020, lines 15-16 of Pg. 4: A storing means 4 is provided for storing at least one of the image information and the three-dimensional environment information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinami et al. (EP 1462762A1) in view of Kakinami (US 20030060972A1).
	Regarding claim 2, Kakinami et al. (EP 1462762A1) teaches,
The method according to claim 1, wherein the determining, according to the current vehicle speed (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right wheel and Vrl stands for the wheel speed of the rear left wheel), a vehicle speed ratio interval (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2) comprises: obtaining a historical vehicle speed of the vehicle (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right wheel and Vrl stands for the wheel speed of the rear left wheel; Vrr and Vrl can represent any vehicle speed, such as historical vehicle speed) at a time when each of the historical reference images is taken (Para. 0020, lines 10-13 of Pg. 4: an image capture means 1, such as a video camera, provided on the vehicle for shooting an image of the environment surrounding the vehicle and for outputting the image information from the camera to a three-dimensional environment information constructing means 3; The image taken can be any image, such as historical reference images).
and determining a ratio of the current vehicle speed to the historical vehicle speed (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2; Vrr and Vrl can represent the current vehicle speed and the historical vehicle speed, respectively, to obtain the vehicle speed ratio V).

and determining, according to the ratio of the current vehicle speed to the historical vehicle speed (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2; Vrr and Vrl can represent the current vehicle speed and the historical vehicle speed, respectively, to obtain the vehicle speed ratio V), and the scan width value, the vehicle speed ratio interval (Para. 0062, lines 49-51 of Pg. 9: the vehicle speed V and the angular velocity ω can be determined using the wheel speed of the rear wheels on the right and left detected by the wheel speed sensor; Vehicle speed V is the ratio of Vrr and Vrl (i.e. current vehicle speed and historical vehicle speed, respectively) and every speed measuring device has a scanner to detect speed).
Kakinami et al. does not expressly disclose,
 a time domain sampling rate corresponding to the current image, and a time domain sampling rate corresponding to the historical reference image, and determining a ratio of the current vehicle speed to the historical vehicle speed. 
However, Kakinami (US 20030060972A1) teaches,
a time domain sampling rate (Para. 0030, line 6: an A/D conversion 18) corresponding to the current image (Para. 0030, line 2: images shot with the CCD camera), and a time domain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kakinami (US 20030060972A1) into the method of vehicle scene tracking of Kakinami et al. (EP 1462762A1) in order to show sampling rate is the frequency in which the analog-to-digital converter samples the input analog signal.
Regarding claim 8, Kakinami et al. (EP 1462762A1) teaches,
The apparatus according to claim 7, wherein the processor (Fig. 4: CPU) calls (Para. 0024, lines 46-47 of Pg. 4: the CPU, the image recognition module, the image drawing module, and the memory 4 are connected via signal wires; As shown in Fig. 4, memory 4 and the CPU communicate by signal wires in which the CPU can call information from memory 4 (i.e. arrows between the CPU and memory 4)) and executes the program instructions in the memory (Para. 0025, lines 48-49 of Pg. 4: the images of the environment surrounding the vehicle obtained by the camera and signals such as from the wheel speed sensors 10 are supplied to the CPU for calculation) further to: obtain a historical vehicle speed of the vehicle (Para. 0062, line 1 of Pg. 10: Vrr stands for the wheel speed of the rear right wheel and Vrl stands for the wheel speed of the rear left wheel; Vrr and Vrl can represent any vehicle speed, such as historical vehicle speed) at a time when each of the historical reference images is taken (Para. 0020, lines 10-13 of Pg. 4: an image capture means 1, such as a video camera, provided on the vehicle for 
and determine a ratio of the current vehicle speed to the historical vehicle speed (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2; Vrr and Vrl can represent the current vehicle speed and the historical vehicle speed, respectively, to obtain the vehicle speed ratio V).
determine a scan width value according to the ratio of the current vehicle speed to the historical vehicle speed (Para. 0062, lines 49-51 of Pg. 9: the vehicle speed V and the angular velocity ω can be determined using the wheel speed of the rear wheels on the right and left detected by the wheel speed sensor; Vehicle speed V is the ratio of Vrr and Vrl (i.e. current vehicle speed and historical vehicle speed, respectively) and every speed measuring device has a scanner to detect speed).
and determine, according to the ratio of the current vehicle speed to the historical vehicle speed (Para. 0062, line 49 of Pg. 9: vehicle speed V; Para. 0062, equation: V = (Vrr + Vrl) / 2; Vrr and Vrl can represent the current vehicle speed and the historical vehicle speed, respectively, to obtain the vehicle speed ratio V), and the scan width value, the vehicle speed ratio interval (Para. 0062, lines 49-51 of Pg. 9: the vehicle speed V and the angular velocity ω can be determined using the wheel speed of the rear wheels on the right and left detected by the wheel speed sensor; Vehicle speed V is the ratio of Vrr and Vrl (i.e. current vehicle speed and historical vehicle speed, respectively) and every speed measuring device has a scanner to detect speed).

a time domain sampling rate corresponding to the current image, and a time domain sampling rate corresponding to the historical reference image.
 However, Kakinami (US 20030060972A1) teaches,
a time domain sampling rate (Para. 0030, line 6: an A/D conversion 18) corresponding to the current image (Para. 0030, line 2: images shot with the CCD camera), and a time domain sampling rate (Para. 0030, line 6: an A/D conversion 18) corresponding to the historical reference image (Para. 0032, lines 7-10: the frame memory 9 memorizes images Gt-3, Gt-2, Gt-1 obtained by the CCD camera 3 every 20 centimeter drive of the operator's own vehicle after the vehicle speed of the 1 operator's own vehicle reaches less than 10 km/h).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kakinami (US 20030060972A1) into the method of vehicle scene tracking of Kakinami et al. (EP 1462762A1) in order to show sampling rate is the frequency in which the analog-to-digital converter samples the input analog signal.
Allowable Subject Matter
Claims 3 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 9 recite a limitation related to specific features in which the maximum value of the tracked length sequence is taken. There are no explicit teachings to the above .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wedajo (WO 2015086200A1) teaches a method for tracking a target object by means of a camera system of a motor vehicle, wherein a sequence of images of an environmental region of the motor vehicle is provided by a camera of the camera system and the tracking is effected by an image processing device based on the sequence of images (Pg. 1, Para. 1, lines 1-4). 
“Analysis of Time- and Space-domain Sampling for Probe Vehicle-based Traffic Information System” by Hong et al. teaches the probe equipped on the vehicle can detect real-time vehicle speed, so it can adjust the sampling period dynamically according to the detected speed (Pg. 837, fifth paragraph under “III. Methodology, lines 4-6).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 4173       
     
/NANCY BITAR/Primary Examiner, Art Unit 2664